Citation Nr: 0426843	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  04-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for paranoid 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left leg injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which declined to reopen claims of service connection for 
paranoid schizophrenia and a left leg injury.  The veteran 
testified at a May 2004 hearing and the transcript is of 
record.  

The issues of service connection for paranoid schizophrenia 
and new and material evidence for a left leg injury addressed 
in the REMAND portion of the decision below are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  In April 2002, the RO denied the veteran's application to 
reopen a claim of service connection for paranoid 
schizophrenia, and no appeal was initiated from that 
decision.

2.  The veteran has submitted new evidence since the April 
2002 decision regarding the application to reopen the service 
connection claim.

3.  Evidence received since the April 2002 decision is new 
and relevant to the service connection claim for paranoid 
schizophrenia.



CONCLUSIONS OF LAW

1.  The April 2002 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received since the 
April 2002 decision, and service connection claim for 
paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An assessment of the Veterans Claims Assistance Act, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), is not required as the veteran's application to reopen 
a claim of service connection for paranoid schizophrenia is 
granted.  

I.  Facts

In connection with his July 2002 application to reopen a 
service connection claim for paranoid schizophrenia, the 
veteran submitted additional information concerning the in-
service event he contends caused the ensuing mental disorder.  
Particularly, the veteran identified in April 1974 during 
combat training in Japan with the 3rd Battalion, 4th Marines 
mortar squadron, his unit was struck by lightning during a 
storm.  He described further details of the event, including 
identifying a fellow serviceman as a casualty of the event.  
Also, pursuant to the claim to reopen, the veteran's record 
of service was obtained from the Marine Corp, which 
identified his presence at Subic Bay, Republic of the 
Philippines.  Moreover, January to April 2003 treatment 
records from the Sepulveda VA facility indicate the veteran 
currently suffers from paranoid schizophrenia.


II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


III.  Analysis

The evidence concerning the veteran's record of service 
obtained from the military branch for which he served, and 
the aforementioned details addressing the lightning incidence 
in service, qualifies as new evidence as it was not already 
of record.  That evidence is also material as it offers 
potentially corroborating evidence to further develop and 
adjudicate the veteran's claim.  

ORDER

As new and material evidence has been received, the claim of 
service connection for paranoid schizophrenia is reopened.  
To that extent only, the appeal is granted at the present 
time.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

Paranoid Schizophrenia

The veteran's service medical records indicate in June 1977 
he requested an appointment with a psychiatrist, and then 
apparently cancelled the appointment because his concerns had 
resolved.  In November 1979, the veteran filed a service 
connection claim for a mental condition.  In May 1982, the 
veteran filed another claim for a mental disorder, noting 
treatment for psychosis on and off since 1980, and that he 
had received outpatient care for paranoid schizophrenia.  The 
claim also stated while in Subic Bay, the veteran had been 
given Valium for his nerves.  The veteran further stated he 
was hit by lightning in 1975, and he had not been the same 
since.

April 1982 psychiatric records from the Brentwood VA Medical 
Center (VAMC) indicate the veteran reported his problems 
stemmed back to 1974 when he was hit by lighting in service.  
The veteran was diagnosed as having paranoid schizophrenia.  
Another assessment in June 1983 reflects the veteran's report 
that his problems dated back to 1975 when he was struck by 
lightning.  The examiner noted that a differential diagnosis 
would have to be made between an organic brain syndrome with 
the sensory aphasia and a severe schizophrenic process.  

The veteran submitted a March 1984 affidavit scribed by a 
fellow soldier, who described:  "I was in the presence of 
[the veteran] when we were in Okinawa, Japan in 1974 (81 
Mortar, H&S Company-Artillery).  [The veteran] was coming 
down the hill during a rain storm.  The lightning struck the 
guns and at the same time, struck [the veteran] and nine (9) 
other guys, and knocked him back up the hill.  I helped in 
resuscitating them and we removed them to the military 
hospital."

A January 1989 treatment record from the Brentwood VAMC 
reported the veteran had previous psychiatric 
hospitalizations for his "nervous condition" since he was 
about 18 years old, and after he was struck by lightning.  In 
March 1995, the veteran filed a statement in support of his 
claim that he was hit by lightning in Japan in about 1974.  

In July 1989, the veteran submitted additional information 
concerning the lightning incident:  His platoon was on top of 
a high mountain in Okinawa doing average combat training; a 
bolt of lighting came down drying out everyone's clothes; the 
veteran was on gun #3 when the lightning hit with his feet on 
the mortar; and the force of the electric shock knocked him 
about 10 feet.  The veteran further reported that three 
months later he did not seem like himself, and he could not 
remember things.

In his July 2002 application, the veteran stated that while 
in the Marines at Camp Lejeune in North Carolina he had been 
seen by a mental health specialist.  In his substantive 
appeal, the veteran stated he had been treated at Camp Hansen 
in Okinawa after the lighting strike.  

At the May 2004 hearing, the veteran testified the 
psychiatric condition came on slowly after being struck by 
lightning.  The first manifestation was that he forgot a lot 
of things.  The veteran noted one of his superiors at Camp 
Lejeune noticed something was wrong with him and recommended 
he see a psychiatrist.  

Based on the preceding, the RO should seek treatment records 
from medical facilities at Camp Lejeune in North Carolina and 
Camp Hansen in Okinawa (or the relevant repository of medical 
records for those facilities), and the veteran should be 
afforded a VA examination to determine the etiology of his 
chronic paranoid schizophrenia.  

Left leg injury

The veteran contends during service he underwent surgery to 
remediate excess scar tissue of the left leg, and that the 
left leg injury currently causes disability.  In various 
submissions over the years (including the original service 
connection claim filed in March 1978), the veteran has 
referred to treatment for the left leg at the US Naval 
Hospital in Subic Bay, Republic of the Philippines.  The RO 
should attempt to obtain these records.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  With the aid of the new and 
material evidence cited above, the RO 
should attempt to obtain medical 
records from the relevant repositories 
for treatment at Camp Lejeune in North 
Carolina, Camp Hansen in Okinawa, and 
the US Naval Subic Bay facility.  If 
the RO is unable to obtain these 
records, documentation to that effect 
should be included in the claims file.

3.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file (with any garnered records) to the 
VA examiner.  The examiner should 
review the entire claims file, and 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's paranoid schizophrenia is 
proximately due to or a result of 
service.  Particularly, the examiner 
should comment on the manifestation of 
an organic brain disability with 
sensory aphasia.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for paranoid schizophrenia, 
and the new and material claim 
concerning a left leg injury.  If the 
determinations of these claims remain 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



